Citation Nr: 1504204	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbosacral strain or radiculopathy.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected lumbosacral strain or radiculopathy.

3.  Entitlement to an initial rating for an anxiety disorder in excess of 30 percent prior to March 25, 2010, and in excess of 50 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

7.  Entitlement to a rating in excess of 10 percent for left shoulder bursitis.

8.  Entitlement to a compensable rating for hearing loss.

9.  Entitlement to a compensable rating for a scar on the right patella.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and July 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file.
 
In February 2010, the RO increased the disability rating for anxiety to 50 percent, effective November 2, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

The issue of entitlement to a TDIU was added to reflect the evidence and contentions of record.

In a November 2014 letter, VA notified the Veteran that his chosen representative, David L. Huffman, is no longer able to represent him before VA and provided him with other representation choices.  As the Veteran did not respond to the letter, the Board assumes that the Veteran has chosen to proceed without a representative. 

Except for the issue pertaining to hearing loss, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss is productive of no more than Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in October 2009 and November 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to his hearing loss.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2010 and November 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Hearing Loss

The Veteran seeks a compensable rating for hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id.

In October 2009, VA received the Veteran's claim for an increased rating for hearing loss.  During the pendency of the appeal, the Veteran consistently reported difficulty hearing people talk, especially in the presence of background noise.  See Statements from Veteran and his wife (Oct. 2009); VA exams. (Jan. 2010 and Nov. 2010). 

A January 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
30
25
40
36
94
LEFT
40
30
25
65
40
96

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

A November 2010 VA audiological examination recorded puretone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
20
15
5
23
98
LEFT
35
15
10
55
29
100

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear and Level I hearing loss in the right ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.

The preponderance of the evidence is against the claim for a compensable rating for hearing loss; there is no doubt to be resolved; and a compensable rating is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected hearing loss is manifested by signs and symptoms such as difficulty hearing, especially in the presence of background noise.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Diagnostic Code 6100 provides a disability rating on the basis of hearing impairment.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's low back disability, referral for extraschedular consideration is not required.


ORDER

A compensable rating for hearing loss is denied.



REMAND

During the Veteran's July 2013 Board hearing, he testified that his service-connected lumbosacral strain, left shoulder bursitis, radiculopathy, scars, and anxiety have underwent worsening since the last VA examinations in June 2010 and October 2010, such that he lost his job in April 2013.  As the evidence suggests a material change in the disabilities, reexamination is warranted under 38 C.F.R. § 3.327.

The Veteran seeks service connection for left knee and bilateral hip disabilities, which he contends are related to the rigors of service and/or his service-connected lumbosacral strain and radiculopathy.  In October 2010, a VA examiner opined that Veteran's knee disability was not related to service, but did not address whether it related to his other service-connected disabilities.  The examiner also opined that the Veteran's hip symptoms, namely pain and tingling, are actually manifestations of his service-connected radiculopathy, and that the Veteran does not have a separate hip disability.  Reexamination is needed to determine if the Veteran's service-connected disabilities caused or aggravated his current knee disability and if the worsening service-connected disabilities caused a current hip disability.

VA treatment records are current through October 2014.  Upon remand, any outstanding VA treatment records, namely those from Clarksburg and Parkersburg VAMC, including private physical therapy at First Settlement, which was authorized by VA Parkersburg, must be obtained.

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with the remanded increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from October 2014 from VA Clarksburg and Parkersburg, including private physical therapy at First Settlement, which was authorized by VA Parkersburg.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.    

The examiner is to determine the current severity of the Veteran's anxiety.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's anxiety, both by itself and in conjunction with the Veteran's other service-connected disabilities, impacts his ability to work.

3.  Schedule the Veteran for a VA  examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's (i) lumbosacral strain, (ii) radiculopathy of the bilateral lower extremities, (iii) left shoulder bursitis, and (iv) scar(s) on the right patella.

The examiner is to diagnose any current (i) left knee and/or (ii) hip disabilities.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hip or knee disabilities are (i) caused by or (ii) aggravated by the Veteran's other service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


